       Case 4:13-cr-00148-SWW Document 590 Filed 09/17/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

UNITED STATES OF AMERICA                  *
                                          *
V.                                        *   CASE NO. 4:13CR00148-15 SWW
                                          *
GERARD TRICE, a/k/a Fly                   *
                                          *


                                     ORDER

      Before the Court is the United States’ motion [ECF No. 588] to dismiss,

without prejudice, the indictments in this case against GERARD TRICE and to

withdraw the arrest warrant for this separate defendant. Pursuant to Rule 48(a) of

the Federal Rules of Criminal Procedure, the motion [ECF No. 588] is GRANTED.

The indictment [ECF No. 3], superseding indictment [ECF No. 92], and second

superseding indictment [ECF No. 256] against GERARD TRICE are hereby

DISMISSED WITHOUT PREJUDICE, and the arrest warrant for GERARD

TRICE is WITHDRAWN.

      IT IS SO ORDERED THIS 17TH DAY OF SEPTEMBER, 2020.

                                      /s/Susan Webber Wright
                                      UNITED STATES DISTRICT JUDGE
